Case: 2:21-cv-00609-EAS-EPD Doc #: 1-1 Filed: 02/11/21 Page: 1 of 3 PAGEID #: 5

Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Dec 31 3:13 PM-20CV008389

08

IN THE COURT OF COMMON PLEAS,
FRANKLIN COUNTY, OHIO

JENNIFER AUGENSTEIN
733 Pole Lane Rd
Marion, Ohio 43302

Plaintiff,

VS.

HETZELS OVERLAND TRANSPORT
INC.

c/o Stacey L. Durbin

815 S. Maple Street

Effingham, Illinois 62401

3

and

WILLIAM FIGGINS

462 County Road 600 North
Neoga, Illinois 62447

Defendants.

Case No.

Judge

Category C

COMPLAINT WITH JURY
DEMAND ENDORSED HEREON

COUNT ONE: NEGLIGENCE

1. Plaintiff Jennifer Augenstein is a natural person residing in Marion, Marion

County, Ohio.

2. Defendant Hetzels Overland Transport, Inc, (Defendant Hetzels) is a foreign

corporation with a principal place of business in Effingham, Illinois.

3. Defendant William Figgins (Defendant Figgins) is a natural person residing in

Neoga, Illinois.

4. On or about January 2, 2019, Defendant Figgins, while in the course of and

arising out of his employment with Defendant Hetzels, negligently operated his

DEFENDANT’S
i EXHIBIT —

 
Case: 2:21-cv-00609-EAS-EPD Doc #: 1-1 Filed: 02/11/21 Page: 2 of 3 PAGEID #: 6

OF361 og fanklin County Ohio Clerk of Courts of the Common Pleas- 2020 Dec 31 3:13 PM-20CV008389

vehicle, causing injury to Plaintiff. Specifically, Defendant Figgins failed to yield
the right of way at a red light to Plaintiff in violation of Marion City Code 331.18.

5. Defendant Hetzels is the employer of Defendant Figgins, and is directly
responsible for his actions and omissions under the doctrine of respondeat
superior

6. As a direct and proximate result of said negligence, Plaintiff suffered severe
bodily injury, pain and suffering, a permanent and substantial physical deformity,
the loss of use of a limb, and the loss of at least one bodily organ system.

7. Asa direct and proximate result of said negligence, Plaintiff has incurred medical
and hospital bills in the past and will incur further such expenses in the future.

8. As a direct and proximate result of said negligence, Plaintiff has endured mental
pain, anguish, and loss of enjoyment of life, and will continue to endure such
losses in the future.

9. Asa direct and proximate result said negligence, Plaintiff has lost earnings in the
past, has incurred lost earning capacity, and will incur further such loss of
earnings in the future.

WHEREFORE, Plaintiff demands money damages to which she is entitled against
the defendants in excess of $25,000 each, and for all other relief to which she is entitled

in law and equity.
Case: 2:21-cv-00609-EAS-EPD Doc #: 1-1 Filed: 02/11/21 Page: 3 of 3 PAGEID #: 7

Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Dec 31 3:13 PM-20CV008389
OF361 - 010

/s/_Curtis M. Fifner

Curtis M. Fifner (0082599)
Donahey & Defossez

495 S. High Street, Suite 300
Columbus, OH 43215

Phone: (614) 224-8166

Fax: (614) 849-0475

Email: cfifner@donaheylaw.com
Attorney for Plaintiff

JURY DEMAND

Plaintiff requests that this case be heard by a jury of eight.

/s/_ Curtis M. Fifner
Curtis M. Fifner (0082599)
Attorney for Plaintiff
